Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gowanlock et al. (US 9,316,390) (hereinafter Gowanlock'390) in view of Gowanlock (US 11,111,761) (hereinafter Gowanlock'761).
Re claim 1: Gowanlock'390 teaches a modular lighting system (see fig. 1) mounted on a rig (see abstract), the modular lighting system comprising: a plurality of light units (215, fig. 1), each light unit (215) structurally independent from the other light units (each of the light units 215 are structurally independent i.e. they are separate structures), and separately attached to 
	However, Gowanlock'390 fails to teach each of the light units separately attached to the crown deck such that the position of each light unit in relation to the crown deck is independent of the position of other light units.
	Gowanlock'761 teaches a plurality of light units (29, fig. 1A), each of the light units (29) separately attached to the crown deck (13, fig. 1A) such that the position of each light unit (29) in relation to the crown deck (13) is independent of the position of other light units (29) (see col. 2 lines 22-40).
Therefore, in view of Gowanlock'761, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separately attach each of the light units of Gowanlock'390 to the crown deck such that the position of each light unit in relation to the crown deck is independent of the position of other light units as taught by Gowanlock'761, in order to adjust the light output of the lighting fixture resulting in one or more of enhanced evenness of site lighting, reduced site shadows, reduced site light pollution, reduced site power consumption and/or reduced site diesel usage [Gowanlock'761, Col. 2 lines 13-21].

Gowanlock'761 teaches safety nets (301, fig. 3)(safety certified nets, see Col. 3 lines 53-63) connected to the rig (each light fixture 302 can be secured to lugs or other attachment points on the crown, see Col. 3 lines 53-63).
Therefore, in view of Gowanlock'761, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add safety nets connected to the rig of Gowanlock'390, in order to meet drilling industry drop standards requirements.

	Re claim 5: Gowanlock'390 teaches the light fixture (215, fig. 3) may be structurally coupled to the mounting pole (210, fig. 2) in two or more positions (215 can be connected to 100 various angular positions within hole of 290).  

Re claim 6: Gowanlock'390 teaches the one or more lights (215, fig. 3) of the light fixture (215, fig. 3) are oriented away from the rig in one of the two or more positions (lights 215 can be angle away from the rig, see Col. 4 lines 63-67 and Col. 5 lines 1-10).  

Re claim 7: Gowanlock'390 teaches the one or more lights (215, fig. 3) of the light fixture (215, fig. 3) are oriented towards the rig in one of the two or more positions (lights 215 can be angled toward the rig, see Col. 4 lines 63-67 and Col. 5 lines 1-10).  

Re claim 8: Gowanlock'390 teaches the bracket (285, fig. 6) is welded to the crown deck of the rig (light holding platforms 285 are preferably welded, or otherwise attached to the beams 250, see Col. 6 lines 24-26).  
Re claim 9: Gowanlock'390 teaches the rig (100, fig. 1) is a drilling rig (drilling rig, see abstract). 

Re claim 10: Gowanlock'390 teaches the light fixture (215, fig. 3) may be angled (215 can be adjusted by adjustable frame portion 225, see Col. 5 lines 16-18) see para [0019]).  

Re claim 11: Gowanlock'390 teaches the light fixture (215) is coupled to the mounting pole (210) and is positioned above a handrail (handrail of 110, fig. 2) of the crown deck of the rig (see fig. 1).  

Re claim 12: Gowanlock'390 teaches a method for illuminating a wellsite, comprising: mounting on a rig (100, fig. 1) a modular lighting system (200, fig. 1) comprising a plurality of structurally independent light units (215, fig. 1), each light unit (215) separately attached (separately attached via 285 in fig. 6) to a crown deck (crown of the drilling rig, see abstract) of the rig (100, fig. 1), and comprising: a mounting pole (210, fig. 2) (light support post, see Col. 5 line 1) extending above the crown deck (see fig. 2); a bracket (285, fig. 6) attaching (attach via friction fit in hole 290, see Col. 6 lines 35-41) the mounting pole (210, fig. 6) to the crown deck (see fig. 6); a light fixture (215, fig. 3) structurally coupled (see Col. 5 lines 1-10) to the mounting pole (210), the light fixture (215) comprising one or more lights (two lights 215, see fig. 6), and illuminating the wellsite (illuminate off-shore rigs, see para [0009]) using the plurality of lights (60).

	Gowanlock'761 teaches a plurality of light units (29, fig. 1A), each of the light units (29) separately attached to the crown deck (13, fig. 1A) such that the position of each light unit (29) in relation to the crown deck (13) is independent of the position of other light units (29) (see col. 2 lines 22-40).
Therefore, in view of Gowanlock'761, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separately attach each of the light units of Gowanlock'390 to the crown deck such that the position of each light unit in relation to the crown deck is independent of the position of other light units as taught by Gowanlock'761, in order to adjust the light output of the lighting fixture resulting in one or more of enhanced evenness of site lighting, reduced site shadows, reduced site light pollution, reduced site power consumption and/or reduced site diesel usage [Gowanlock'761, Col. 2 lines 13-21].

Re claim 13: Gowanlock'390 teaches individually adjusting (215 can be adjusted via angle of mounting within hole (290, see fig. 6) each of the plurality of lights (215, fig. 6).  

Re claim 14: Gowanlock'390 teaches each of the plurality of lights (215, fig. 6) is proximate to the handrail (handrail of 110, fig. 2) of the crown deck (see fig. 1). 

Re claim 15: Gowanlock'390 teaches a rig comprising: a derrick (14, fig. 7); a crown deck (13, fig. 7) (deck of 100, fig. 1) at the top of the derrick (14), the crown deck (13) 
	However, Gowanlock'390 fails to teach each of the light units separately attached to the crown deck such that the position of each light unit in relation to the crown deck is independent of the position of other light units.
	Gowanlock'761 teaches a plurality of light units (29, fig. 1A), each of the light units (29) separately attached to the crown deck (13, fig. 1A) such that the position of each light unit (29) in relation to the crown deck (13) is independent of the position of other light units (29) (see col. 2 lines 22-40).
Therefore, in view of Gowanlock'761, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separately attach each of the light units of Gowanlock'390 to the crown deck such that the position of each light unit in relation to the crown deck is independent of the position of other light units as taught by Gowanlock'761, in order to adjust the light output of the lighting fixture resulting in one or more 

Re claim 16: Gowanlock'390 teaches the light fixture (215, fig. 2) may be coupled to the mounting pole (210, fig. 2) in a first position or a second position (215 can be mounted in different angular positions within hole 290 of bracket 285).  

Re claim 17: Gowanlock'390 teaches when the light fixture (215, fig. 2) is in the first position (position of 215 can be adjusted to be facing upward), the one or more lights (215, fig. 3) of the light fixture (215) are oriented away from the rig (215 can be adjusted and angled outward).  

Re claim 18: Gowanlock'390 teaches when the light fixture (215, fig. 2) is in the second position (position of 215 can be adjusted to be facing downward), the one or more lights (215, fig. 2) of the light fixture (215) are oriented towards the rig (215 can be adjusted and angled downward to illuminate a bottom of the rig).  

Re claim 19: Gowanlock'390 teaches the bracket (285, fig. 6) is welded to the crown deck of the rig (light holding platforms 285 are preferably welded, or otherwise attached to the beams 250, see Col. 6 lines 24-26).  

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gowanlock et al. (US 9,316,390) in view of Gowanlock (US 11,111,761) as applied to claim 1 above, and further in view of McKinley (US 2016/0109079) (hereinafter McKinley).
Re claim 3: Gowanlock'390 teaches the light fixture (215, fig. 3) is structurally coupled to the mounting pole (210, fig. 3).
However, Gowanlock'390 in view of Gowanlock'761 fails to teach the light fixture is structurally coupled to the mounting pole using one or more bolts.
McKinley teaches the light fixture (60, fig. 3) is structurally coupled to the mounting bracket (70-80, fig. 5) using one or more bolts (bolts connected to 72, figs. 4 and 5).  
Therefore, in view of McKinley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the mounting pole and light fixture using one or more bolts, in order to securely fasten the components together.

Re claim 4: Gowanlock'390 teaches the light fixture (215, fig. 3) is structurally coupled to the mounting pole (210, fig. 3)
However, Gowanlock'390 in view of Gowanlock'761 fails to teach the light fixture is structurally coupled to the mounting pole using one or more pins.  
McKinley teaches the light fixture (60, fig. 3) is structurally coupled to the mounting bracket (70-80, fig. 5) using one or more pins (bolts connect to 72 in figures 4 and 5 are also pins).  
Therefore, in view of McKinley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the mounting pole and light fixture using one or more pins, in order to securely fasten the components together.
Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
Regarding applicants' argument that "First, the proposed modification of Gowanlock 390 would not have been considered obvious by one of ordinary skill because it would require fundamentally changing the principle of operation of the primary reference", the examiner respectfully disagrees. The examiner notes that the fundamental principle of operation of Gowanlock'390 is to increase productivity by providing visibility during hours of low daylight as stated in Col. 2 lines 4-6. Regarding applicant's argument that "Gowanlock 390 is entirely focused on a unitary frame to which light holding platforms are welded, after which the entire structure is "rigidly affixed" to the crown deck of the rig. See, e.g., Gowanlock at 3:25-29", the examiner notes the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004) See MPEP Section 2143.01 Section I. Applicant's cited portion of Gowanlock'390 only discloses another aspect of the embodiment of Gowanlock'390.
Regarding applicant's argument that   The proposed modification, however, would result in the elimination of virtually every component of Gowanlock 390 … Such a wholesale redesign is analogous to changing a machine with handles designed to be pushed to one with handles designed to be pulled, a departure the Federal Circuit has held to be nonobvious. In re Giannelli, 738 F.3d 1375, 1380 (Fed. Cir. 2014). Because the proposed modification "would require a substantial reconstruction and redesign of the elements shown in" Gowanlock 390, this combination cannot be considered obvious. MPEP § 2143.01(VI)", the examiner respectfully disagrees. The examiner notes that the proposed modification of Gowanlock'390 in view of 
	Regarding applicant's argument that "the examiner's stated rationale for the proposed redesign of Gowanlock 390 is unsupported by the record. The benefits that one of skill in the art would purportedly realize by modifying the primary reference - "enhanced evenness of site lighting, reduced site shadows, reduced site light pollution, reduced site power consumption and/or reduced site diesel usage" - are entirely unrelated to the proposed modification", the examiner respectfully disagrees. The examiner notes that the proposed modification is to separately attach each of the light units to the crown deck such that the position of each light unit in relation to the crown deck is independent of the position of other light units would enhance visibility by adjusting the illumination range around the rig (lighting provided to 180 degrees to 360 degrees around the drilling site, see Col. 2 lines 38-40 of Gowanlock'761). By allowing 
	Regarding applicant's argument that "Because there is no evidence in the record to suggest that such benefits would have been recognized or considered predictable by one of skill in the art at the time the claimed invention was made, the applicant respectfully submits that the proposed modification would not have been obvious. See, e.g., Crocs, Inc. v. Int'l Trade Comm'n, 598 F.3d 1294, 1309 (Fed. Cir. 2010) (claimed invention "yields more than predictable results; thus, it is non- obvious)", the examiner respectfully disagrees. The examiner notes that there is evidence in the Gowanlock'761 in col. 2 lines 13-21, 38-40 which suggests benefits of the proposed modification. 
Regarding applicant's argument that "With respect to the particular claim element in question, however, the associated benefits include the fact that "lights may be individually shifted up, down, left, or right," such that, "if more surface area is required to be lit on a particular side, the lights may be configured and directed in that direction, or the light pole may be adjusted to achieve optimal surface lighting." Para. 0030. Because there is no evidence in the record to suggest that such benefits would have been recognized or considered predictable by one of skill in the art at the time the claimed invention was made, the applicant respectfully submits that the proposed modification would not have been obvious", the examiner notes that the argument is merely a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875